19-3640
Palencar v. New York Power Authority


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND
IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 8th day of December, two thousand twenty.

PRESENT: RICHARD J. SULLIVAN,
                 MICHAEL H. PARK,
                 WILLIAM J. NARDINI,
                         Circuit Judges.
--------------------------------------------------------------
STEVEN PALENCAR,

         Plaintiff-Appellant,

                           v.                                    No. 19-3640

NEW YORK POWER AUTHORITY, GIL
QUINIONES, KRISTINE PIZZO, ED WELZ,
PHILIP TOIA, WILLIAM SENIOR, RANI
POLLACK, DIANA BODOLATO,
        Defendants-Appellees. *
--------------------------------------------------------------

         FOR PLAINTIFF-APPELLANT:                         ALLEN A. SHOIKHETBROD, Tully
                                                          Rinckey PLLC, Albany, NY.

         FOR DEFENDANTS-APPELLEES:                        JONATHAN B. FELLOWS, Bond,
                                                          Schoeneck & King, PLLC, Syracuse,
                                                          NY.

         Appeal from a judgment of the United States District Court for the Northern

District of New York (David N. Hurd, Judge).

         UPON        DUE       CONSIDERATION,                    IT   IS   HEREBY   ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

         Plaintiff-Appellant Steven Palencar appeals from an order of the United

States District Court for the Northern District of New York (Hurd, J.) granting

summary judgment in favor of New York Power Authority (“NYPA”) and seven

individual defendants currently or previously affiliated with NYPA (together,

“Appellees”). As relevant here, Palencar, a former NYPA employee, brought

claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and

the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290 et seq.,

alleging that he suffered unlawful discrimination based on his sexual orientation


*   The Clerk of Court is respectfully directed to amend the caption as set forth above.
                                                     2
and retaliation for engaging in protected activity. On appeal, Palencar argues that

the district court improperly weighed the evidence and made credibility

determinations in granting summary judgment to Appellees despite the existence

of genuine issues of material fact as to his Title VII and NYSHRL claims. 1 We

assume the parties’ familiarity with the underlying facts, procedural history of the

case, and issues on appeal, to which we refer only as necessary to explain our

decision.

         We review the district court’s grant of summary judgment de novo,

“construing the evidence in the light most favorable to the non-moving party and

drawing all reasonable inferences in [his] favor.”              Mihalik v. Credit Agricole

Cheuvreux N. Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013).

    I.      Discrimination

         In evaluating Title VII and NYSHRL discrimination claims where the

plaintiff lacks direct evidence of discriminatory conduct, we apply the familiar

three-step burden shifting framework established in McDonnell Douglas Corp. v.



1The district court also granted summary judgment on Palencar’s retaliation claims
under New York Labor Law § 740 and the Fair Labor Standards Act, but Palencar’s
opening brief fails to preserve those claims. Tolbert v. Queens Coll., 242 F.3d 58, 75 (2d Cir.
2001) (explaining that claims are abandoned when presented “in a perfunctory manner,
unaccompanied by some effort at developed argumentation” (internal quotation marks
omitted)).
                                              3
Green, 411 U.S. 792 (1973). See Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir.

2000); Pucino v. Verizon Wireless Commc’ns, Inc., 618 F.3d 112, 117 n.2 (2d Cir. 2010).

Under that framework, a plaintiff must first establish a prima facie case of

discrimination, which then shifts the burden to the employer to come forward

with a legitimate, nondiscriminatory reason for the adverse employment action.

See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000). If the

employer provides such a justification, the plaintiff must present evidence from

which a reasonable jury could find that the employer’s explanation is a pretext for

intentional discrimination. See id. at 143.

      Even if we assume that Palencar established a prima facie case of

discrimination, the record is clear that NYPA proffered legitimate reasons for the

various employment actions Palencar challenges as discriminatory, and that

Palencar failed to adduce sufficient evidence from which a jury could find pretext.

See, e.g., Graves v. Finch Pruyn & Co., 457 F.3d 181, 187–88 (2d Cir. 2006).

      At the third step of the McDonnell Douglas framework, our task is to

“examin[e] the entire record,” using a case-specific approach, “to determine

whether the plaintiff could satisfy his ultimate burden of persuading the trier of

fact that the defendant intentionally discriminated against the plaintiff.” Schnabel



                                          4
v. Abramson, 232 F.3d 83, 90 (2d Cir. 2000) (internal quotation marks omitted); see

also Zimmermann v. Assocs. First Cap. Corp., 251 F.3d 376, 382 (2d Cir. 2001). To

defeat summary judgment, the plaintiff must produce enough evidence to support

a rational finding not only that the employer’s nondiscriminatory reasons were

false but also “that more likely than not discrimination was the real reason for the”

employment actions. Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708, 714 (2d

Cir. 1996) (brackets and internal quotation marks omitted)).

      The overall record, the entirety of which we do not detail here, shows that

Palencar’s subordinates lodged repeated complaints against him over the course

of several years, that he was consistently combative and defiant toward his

superiors, and that he was unwilling to incorporate constructive feedback in

response to his performance reviews over that time. Even if it could be argued

that Palencar presented some evidence of pretext, the record, taken as a whole,

does not permit a reasonable trier of fact to find that “the most likely alternative

explanation” for his termination was sexual orientation discrimination.

Reeves, 530 U.S. at 147; see James v. N.Y. Racing Ass'n, 233 F.3d 149, 157 (2d Cir.

2000) (explaining that a plaintiff is not guaranteed a trial merely because he can




                                         5
satisfy a prima facie case and can adduce “evidence that arguably would allow a

reasonable factfinder to conclude that [the employer’s] explanation . . . is false”).

   II.      Retaliation

         We similarly apply a burden-shifting framework to retaliation claims under

Title VII and the NYSHRL, which prohibit employers from retaliating against

employees because, as relevant here, the employee opposed a discriminatory

practice or brought a discrimination charge against the employer. 42 U.S.C.

§ 2000e–3(a); N.Y. Exec. Law § 296(7).        As with discrimination claims, if the

plaintiff establishes a prima facie case of retaliation, the burden shifts to the

employer to offer “a legitimate, non-retaliatory reason for the adverse

employment action.” Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 70 (2d Cir.

2015) (internal quotation marks omitted). If the employer articulates such a

reason, “the presumption of retaliation dissipates,” leaving the plaintiff to “prove

that the desire to retaliate was the but-for cause of the challenged employment

action.” Id. (internal quotation marks omitted). He can do so “by demonstrating

weaknesses, implausibilities, inconsistencies, or contradictions in the employer's

proffered legitimate, nonretaliatory reasons for its action.” Kwan v. Andalex Grp.

LLC, 737 F.3d 834, 846 (2d Cir. 2013).



                                          6
      Palencar claims that he suffered adverse employment actions as retaliation

for bringing his previous settled lawsuit and for making subsequent internal and

external complaints alleging unlawful activity. But, as noted above with respect

to Palencar’s discrimination claims, even if we assume that Palencar has

established a prima facie case of retaliation, there can be no question that NYPA

proffered legitimate, non-retaliatory reasons for disciplining and ultimately

terminating him. Based on the totality of the record, we agree with the district

court that a rational jury could not find that retaliation was the but-for cause of the

actions taken against Palencar.

      We have considered the rest of Palencar’s arguments and conclude that they

are without merit. Accordingly, we AFFIRM the judgment of the district court.

                                  FOR THE COURT:
                                  Catherine O=Hagan Wolfe, Clerk of Court




                                          7